Citation Nr: 1700839	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO. 11-27 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2014, the Board reopened and denied service connection for the disorders at issue. In an April 2015 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2014 decision to the extent that it denied the claims on the merits and remanded them for further action. In December 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development. 

In June 2012 and April 2016, the Veteran testified at videoconference hearings conducted before two separate Veterans Law Judges (VLJs), and during both hearings the back, hearing loss, and tinnitus claims were discussed. At the hearings, the VLJs engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). Transcripts of the hearings are included in the claims file. 

The law requires that the VLJ who conduct a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs. See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015). The Veteran was scheduled for an additional hearing before a third VLJ in November 2016. See Arneson v. Shinseki, 24 Vet. App. 379 (2011). Prior to the hearing, the Veteran submitted a November 2016 statement withdrawing his request for a third hearing. Therefore, an additional hearing is not warranted under Arneson.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1. After affording him the benefit of the doubt, the Veteran's current lumbar spondylosis is etiologically related to his military service. 

2. After affording him the benefit of the doubt, the Veteran's current tinnitus is etiologically related to his in-service acoustic trauma. 


CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar spondylosis have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Because the Veteran's claims for a lumbar spine disability and tinnitus are granted by this decision, any error related to the VCAA is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In its April 2015 memorandum decision, the Court noted that the Board found in its March 2014 decision that the Veteran had current disabilities in his back and ears, and that he was exposed to loud noises and injured his back during his active service. Thus, the Court determined that the Veteran had established the first two elements of service connection. This is the law of this case by which the Board is bound. See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case " doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claims). Thus, the Board shall limit its discussion of the Veteran's claims to the relationship or nexus between the current disabilities and any injury or disease during service. 

Service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Lumbar spondylosis (an arthritic disease) and tinnitus (organic disease of the nervous system) are chronic conditions listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable. See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)); see also Fountain v. McDonald, 27 Vet. App. 258, 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for chronic disorders may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran contends that he has experienced, and sought treatment for, painful back symptoms continuously since his military service. 

In an August 2010 statement, the Veteran asserted that his low back symptoms have continued since his active duty service. In his October 2011 substantive appeal (VA Form 9), the Veteran contended that he sought treatment from a private chiropractor from 1968 to 1974. During the June 2012 Board hearing, the Veteran testified that an x-ray was not performed at the time of his separation in January 1968 and that he was treated by a private chiropractor beginning in the early 1970s. Similarly, during the April 2016 Board hearing, the Veteran testified that a private chiropractor began treating his back in 1970, but he contended that his back symptoms were present since his military discharge. 

An April 2008 letter from the Veteran's sister asserted that the Veteran has complained of back pain since 1971. However, she submitted another letter in May 2016 contending that the Veteran has complained of back pain since 1968. 

In addition to the lay evidence noted above, the claims file contains a January 2008 letter from a private chiropractor indicating that the Veteran began receiving chiropractic care for lower back discomfort beginning in September 1977 and that he has continued to receive care since that time. However, in a March 2014 letter, this chiropractor stated that his office began treating the Veteran for neuromusculoskeletal conditions since the early 1970s and that these conditions had progressed throughout the years to degenerative conditions in several areas of the Veteran's spine. 

A December 2008 workman's compensation evaluation and treatment record noted that the Veteran has had a very long history of lower back pain since at least 1974, which was treated by a chiropractor. 

A July 2009 letter from a private chiropractor showed that the Veteran injured his back at work in October 2008. 

In September 2010, the Veteran underwent a VA examination, and the examiner stated that the Veteran's current lumbar spondylosis was not related to his in-service low back strain. The examiner explained that the Veteran's isolated treatment for low back pain with Robaxin in 1968 was consistent with a musculoskeletal strain. The examiner further stated that the Veteran subsequently went almost 10 years before he began seeking chiropractic treatment for his low back pain, which he continued to seek throughout the next 20 years. The examiner also stated that the Veteran "exhibited a new onset of low back pain on a couple of different occasions, which are completely unrelated to his complaint while on active duty."

In a December 2014 report, a private orthopedic surgeon reviewed the relevant medical literature and the Veteran's pertinent records, including service treatment records and post-service VA and private treatment records, and opined that the Veteran's current lumbar disability is at least as likely as not caused by his in-service lumbar injury. The doctor also opined that the Veteran's October 2008 work-related injury aggravated his pre-existing thoracolumbar pathology that was the result of his in-service injury. In rendering these opinions, the doctor explained his disagreements behind the September 2010 VA examiner's rationale and the doctor cited to the relevant medical literature and treatment records to support his opinions. 

After affording him the benefit of the doubt, the Board finds that the Veteran's current lumbar spine disorder is etiologically related to his military service. The Board has considered the Veteran's consistent contentions that his current back symptoms started in service and that they have continued since that time. The Veteran is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Veteran's contentions are buttressed by his sister's statements that he has complained of back pain since 1968 or 1971, and the March 2014 letter from a private chiropractor indicating that the Veteran was treated since the early 1970s. 

Regarding the medical evidence, the December 2014 private orthopedic surgeon's opinion is highly probative evidence regarding the etiology of the current back disability because of the doctor's expertise, training, education, proper support and explanations, and thorough review of the Veteran's records and self-reported symptoms. Contrarily, the probative value of the September 2010 VA examiner's opinion is diminished by the concerns noted in the Court's April 2015 memorandum decision. 

Accordingly, after applying the benefit of the doubt doctrine, the evidence is in equipoise in showing that service connection for lumbar spondylosis is warranted. Thus, the Veteran's claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Tinnitus

The Veteran contends that his current tinnitus was caused by in-service acoustic trauma, which he experienced working in the boiler room of a naval vessel as a boatswain's mate.

As noted above, the Court determined in its April 2015 memorandum decision that the Veteran had established the first two elements of service connection for this claim. As this is the law of this case, the Board shall limit its discussion only to the nexus element of service connection. See Chisem, 10 Vet. App. at 527-28.

In March 2008, the Veteran contended that working around extremely loud noise in the boiler room onboard a guided missile destroyer vessel in service cause his current tinnitus. He made similar contentions in an August 2010 statement. He alleged that he had ringing in his ears in the October 2011 VA Form 9. Similarly, in a November 2011 statement, the Veteran reiterated that the ringing in his ears began while he was on active duty and that he did not complain about this symptom because he did not know what it was. 

During the June 2012 Board hearing, the Veteran testified that his tinnitus symptoms began over five years prior. However, during the April 2016 Board hearing, the Veteran testified that his tinnitus manifested in service and has continued ever since that time. 

In September 2010, the Veteran underwent a VA audiological examination, when the examiner noted that the Veteran did not complain of tinnitus symptoms. In a December 2010 VA addendum medical opinion report, this examiner opined that the Veteran's tinnitus was less likely as not related to acoustic trauma and/or noise exposure during service. The examiner noted that the Veteran denied tinnitus during the September 2010 examination. The examiner also stated that there was "no evidence anywhere in [the] available record of a complaint of . . . tinnitus anywhere close to [the Veteran's] time of discharge[,]" and that the Veteran did not provide any personal medical or occupational records showing complaints of tinnitus. In the April 2015 memorandum decision, the Court concluded that "[t]o the extent that the examiner's opinion is based in part on the false assumption that the [Veteran] does not have tinnitus, it has no probative value." 

In a December 2010 VA primary care note, the Veteran complained of tinnitus and decreased hearing symptoms, which were present since 1967. The doctor assessed these symptoms as tinnitus and sensorineural deafness. 

After affording him the benefit of the doubt, the Veteran's current tinnitus is etiologically related to his in-service acoustic trauma. Specifically, the probative value of the September 2010 VA examination and the December 2010 VA addendum opinion is diminished by the fact that the examiner based his opinion on a lack of current tinnitus symptoms, which are present and not in question. Furthermore, the examiner's negative nexus opinion was based on a lack of objective evidence of tinnitus complaints when the Veteran was discharged from military service. However, the lack of evidence cannot be treated as substantive negative evidence. In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence. See e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

Apart from the June 2012 Board hearing testimony, the Veteran has consistently reported that his tinnitus symptoms began while he was on active duty. Evidence of tinnitus symptoms is highly subjective. He is competent to report symptoms that he perceived through his own senses. See Layno, 6 Vet. App. at 469. The Board finds his contentions regarding his current symptoms, their onset, and their continuity since service to be credible. 

Accordingly, resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise in showing that service connection for tinnitus is warranted. Thus, the claim is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for lumbar spondylosis is granted.

Service connection for tinnitus is granted.


REMAND

The Board must remand the bilateral hearing loss claim for an addendum VA medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate them with the claims file.

2. Obtain any outstanding VA medical records for the Veteran's bilateral hearing loss and associate them with the claims file.

3. After completing the directives above, RETURN THE FILE TO THE SEPTEMBER 2010 VA EXAMINER and request that he re-review the file and respond to the below inquiries. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his current bilateral hearing loss symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the September 2010 audiological examination, the December 2010 VA addendum medical opinion, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether the Veteran's LEFT ear hearing loss was caused by or manifested during his active duty service, or within one year of separation from active duty.

b. Whether the Veteran's RIGHT ear hearing loss was AGGRAVATED (permanently increased in severity) during his active duty service. 

The examiner MUST TAKE AS FACT THAT THE VETERAN HAS CURRENT BILATERAL HEARING LOSS AND THAT HE WAS EXPOSED TO ACOUSTIC TRAUMA AND LOUD NOISES WHILE IN SERVICE. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE ABSENCE OF EVIDENCE DOES NOT NECESSARILY EQUATE TO UNFAVORABLE EVIDENCE AND IT CANNOT BE TREATED AS SUBSTANTIVE NEGATIVE EVIDENCE. 

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*November 1966 enlistment examination showing hearing loss for VA purposes in the RIGHT ear with an audiological finding of 40 decibels (dB) at 4000 Hertz (Hz) when the audiometer findings are converted from American Standard Association (ASA) to International Standards Organization (ISO) standards. 

*January 1968 discharge examination that did not include audiometer findings but noted that the Veteran scored 15/15 on the whispered voice test in both ears. 

*The Veteran's August 2010 and November 2011 statements and June 2012 and April 2016 Board hearing testimony contending that he has experienced bilateral hearing loss since he was exposed to acoustic trauma in service. 

*September 2010 VA examination report showing bilateral sensorineural hearing loss. 

*December 2010 VA addendum medical opinion in which the examiner provided a negative nexus opinion but relied on the absence of treatment records in service and after service as unfavorable evidence towards the Veteran's claim. Additionally, this medical opinion report did not include a discussion of whether the Veteran's right ear hearing loss was aggravated by his in-service acoustic trauma. 

*October 2011 VA Form 9 in which the Veteran stated that he was not examined for hearing loss symptoms at discharge from service. 

*November 2011 private urgent care note showing a diagnosis of bilateral otitis media and a resolved bilateral cerumen impaction. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the bilateral hearing loss claim on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
            VITO A. CLEMENTI                               MICHELLE L. KANE
              Veterans Law Judge                                  Veterans Law Judge
         Board of Veterans' Appeals                     Board of Veterans' Appeals



_____________________________
P.M. DILORENZO
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


